DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “A compound selected from the group consisting of Formulae BB, BC, BD, BE, BF, and BF”.  The term “BF” is listed twice.  Deletion of one of the “BF” is suggested.  
Claim 13 is objected to because of the following informalities:  Claim 13 recites “compound selected from the group consisting of Formulae BB, BC, BD, BE, BF, and BF”.  The term “BF” is listed twice.  Deletion of one of the “BF” is suggested.  
A period should be added to the end of claim 15 for proper claim format.
In claim 2, “diagonal)” should be changed to “diagonal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites “A compound selected from the group consisting of Formulae BB, BC, BD, BE, BF, and BF”; however, a structure “BG” is also shown.   The structure “BG” is not further discussed with regard to the “compound” recited in the preamble.  The inclusion of structure “BG” in the claim and the intended meaning are unclear.  Clarification and/or correction are required.
Claim 13 recites “compound selected from the group consisting of Formulae BB, BC, BD, BE, BF, and BF”; however, a structure “BG” is also shown.   The structure “BG” is not further discussed with regard to the “compound”.  The inclusion of structure “BG” in the claim and the intended meaning are unclear.  Clarification and/or correction are required.
Claim 3 recites “, c” at the bottom of page 120 of the claim listing. The letter “c” is not further described or defined.  It is unclear how the letter is intended to limit or to add meaning to the claim.  Clarification and/or correction are required.  
The Table (page 159) in claim 15 is not fully explained and is not fully understandable.  The Compound x is stated to have the formula Ai-Lf-Bk, but the table includes a Ci column, which is not a variable within the formula.  Also, it is not understood why the carbon atoms shown in structures in the Ai column have superscripts, which are not further explained or specifically defined.   Clarification and/or correction of claim 15 compounds as required by the table are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15 depends upon claim 13.  Claim 13 recites a simple A to L to B bonded structure for a compound, but claim 15 recites a formula where A, L and B have superscripts (i, f, k) and appear to include the possibility of multiple components for each of A, L and B.  Accordingly, there are compounds recited within claim 15 (for example,  A-L-L-L-B-B-B) that appear to be outside the scope of compounds defined in claim 13 as an A- to L to -B structure.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borozdina et al., J. Mater. Chem. (2012), Vol. 22, pages 13260-13267.


    PNG
    media_image1.png
    177
    138
    media_image1.png
    Greyscale
(see compound 1 in Fig. 1, page 13260).
The compound includes a radical the same as instant “BD”.  The instant R1 to R5 groups may include hydrogen, aryl, heteroaryl or combinations thereof and at least one polycyclic group that may be pyrene is included.  The above compound 1 is considered to meet the claim definitions.  Regarding properties recited in claim 6, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Accordingly, since the compound disclosed by Borozdina et al. is within the recited compound definition of claim 1, properties of the compound of claim 6 are considered inherently present.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2016/0099415 A1).
Li teaches free-radical electroluminescent material (see title and abstract).   The free radical may include formula (I), (III) or (IV):

    PNG
    media_image2.png
    161
    268
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    168
    257
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    174
    241
    media_image4.png
    Greyscale
(see par. 7)
The R, R1, R2 and R3 may include aryl or heteroaryl groups as shown in par. 8.  At least one of the groups is 

    PNG
    media_image5.png
    116
    76
    media_image5.png
    Greyscale
 (see par. 8).
	An example compound includes at least the following “PyBTM-1Cz” (see par. 57):

    PNG
    media_image6.png
    219
    164
    media_image6.png
    Greyscale
 (note that the compound differs from the instant excluded compound as one of the rings is pyridine not phenyl). The compound anticipates the claims.
Regarding properties recited in claim 6, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).”  Accordingly, since the compound disclosed by Li is within the recited compound definition of claim 1 (and identical to a specific compound of claim 5), properties of the compound of claim 6 are considered inherently present.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 10, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2016/0099415 A1).
Li teaches free-radical electroluminescent material (see title and abstract).   The free radical may include formula (I), (III) or (IV):

    PNG
    media_image2.png
    161
    268
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    168
    257
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    174
    241
    media_image4.png
    Greyscale
(see par. 7).
The R, R1, R2 and R3 may include aryl or heteroaryl groups as shown in par. 8.  At least one of the groups is 

    PNG
    media_image5.png
    116
    76
    media_image5.png
    Greyscale
 (see par. 8).
While Li does not specifically set forth example derivatives for all compounds according to formulas I, III, and IV where a carbazole is included and reads upon the instant at least one polycyclic group, it would have been obvious to one of ordinary skill in the art to have formed compounds as described and defined by Li for formulas I, III, and IV and to have arrived at compounds the same as compounds within the defined instant compounds.  One would expect to achieve compounds within the disclosure of Li with a predictable result and a reasonable expectation of success.
	Regarding claim 7, Li does not specifically show example devices where example compound “PyBTM-1Cz” (see par. 57) is used or the obvious derivatives discussed in the directly above paragraph are used in an example device.  Li does teach the radical compounds 
	Regarding claims 8 and 18, radical derivatives may be mixed with a material such as Alq3 (see par. 73), which is an emitting-capable material known in the art of EL devices.

Allowable Subject Matter
Claims 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The closest prior art is considered to be Li as discussed above, but Li does not teach or suggest the very specific fluorescent or host materials as recited in claims 9 and 11 or motivation for selecting such materials for use with the radical derivative materials in a device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Intl. J. of Quantum Chem., (2001), 85(4/5), p. 619-635 discloses radical molecules and US 2005/0176953 teaches organic compounds for EL devices. Namiki et al. US 5,457,565 teaches Alq3 as known emitting material (see col. 4, line 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786